DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Response to Amendment
Examiner acknowledges Request for Continued Examination filed 3/14/22 and receipt of amendment/arguments filed 2/14/22.  The arguments set forth are addressed herein below.  Claims 2-22 remain pending, Claims 2, 12-14, and 21 are currently amended, Claim 1 is canceled, and Claim 22 is newly added and drawn toward a non-elected invention as indicated below.

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I. Claims 2-21, drawn to a method and apparatus (including a network interface to communicate with remote devices over a communication network) thereof comprising: receiving, by at least one processor via a communication network (network interface), data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor (via the network interface), data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from a first remote device, the first remote device being distinct from, and remote from, the at least one processor and including a display displaying a 
in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity using the at least one processor and transmitting, by the at least one processor (via the network interface), an indication to the first remote device that the first selection did not result in a win of a game, the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving, by the at least one processor (via the network interface), data indicative of a second selection of binary outcomes from a second remote device, the second remote device being distinct from and remote from the at least one processor and the first remote device, and including a display displaying the graphical user interface; detecting whether a submission of a second numeric quantity is received from the second remote device prior to the receiving of the second selection of binary outcomes; receiving, by the at least one processor (via the network interface), data indicative of a second set of binary outcomes of the plurality of binary events; based on detecting that the submission of the second numeric quantity is received prior to the receiving of the second selection of binary outcomes; determining, by the at least one processor, whether the second set of binary outcomes does match the second selection, in which the second set includes at least 
Group Il. Claim 22, drawn to an electronic device for a gaming table, comprising: a delivery shoe configured to eject playing cards, the delivery shoe including a first smart-card reader configured to read identities and values of each ejected playing card; a discard rack including configured to receive discarded playing cards, the discard rack including a second smart-card reader configured to read identities and values of each discarded playing card; input/output circuitry configured to receive positional input indicating player and dealer positions around the gaming table; a memory, storing one or more instructions; and a processor, wherein the one or more instructions are executable by the processor to cause the electronic device to: track progress of a game based on at least the identities and values of each ejected playing card, the identities and values of each discarded playing card, and the positional input indicating player and dealer positions around the gaming table, monitor, via the input/output circuitry, a total 
The inventions are independent or distinct, each from the other because:
Inventions of Group l and ll are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group 1 has separate utility such as receiving, by at least one processor via a communication network (network interface), data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor (via the network interface), data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from a first remote device, the first remote device being distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface; receiving, by the at least one processor (via the network interface), data indicative of a first set of binary outcomes of the 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Accordingly, claim 22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an judicial exception (abstract idea) without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 2:
A method comprising: receiving, by at least one processor via a communication network, data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor, data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from a first remote device, the first remote device being distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface; receiving, by the at least one processor, data indicative of a first set of binary outcomes of the plurality of binary events; determining, by the at least one processor, whether the 

Independent Claim 14:
An apparatus comprising: a network interface to communicate with remote devices over a communication network: and at least one processor to: receive, via the network interface, data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, via the network interface, data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from a first remote device, the first remote device being distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface; receive, via the network interface, data indicative of a first set of binary outcomes of the plurality of binary events; determine whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity using the at least one 
In summary, in regards to claims 2-20, with emphasis on at least Independent Claims 2 and 14, focus on a method and apparatus (including a network interface to communicate with remote devices over a communication network) thereof comprising: receiving, by at least one processor via a communication network (network interface), data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor (via the network interface), data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from a first remote device, the first remote device being distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface; receiving, by the at least one processor (via the network interface), data indicative of a first set of binary outcomes of the plurality of binary events; determining, by the at least one processor, whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity using the at least one processor and transmitting, by the at least one processor (via the network interface), an indication to the first remote device that the first selection did not result in a win of a game, the indication to the first remote device causing the first remote device to display that the 
Such limitations appear to relate to the abstract idea of receiving a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from a first user (first remote device), receiving a first set of binary outcomes of the plurality of binary events; determining whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity, providing an indication or indicating to the first user (first remote device) that the first selection did not result in a win of a game (the indication being visual with pencil and paper), during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving a second selection of binary outcomes from a second user (second remote device); detecting whether a submission of a second numeric quantity is received from the second user prior to the receiving of the second selection of binary outcomes; receiving a second set of binary outcomes of the plurality of binary events; 
The claimed limitations cover fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The displaying results steps such as “in response to….the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface” and/or “in response to…the indication 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “apparatus”, “processor”, “remote device”, “network interface”, “computer interface”, “display”, and/or “graphical user interface” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggests that: “It will be readily apparent to one of ordinary skill in the art that the various processes described herein may be implemented by, e.g., appropriately programmed general purpose computers….” (¶ 58); “A "processor" means one or more microprocessors, central processing units (CPUs), computing devices, microcontrollers, digital signal processors, or like devices or any combination thereof, regardless of the architecture …..” (¶ 59); “Further, programs that implement such methods (as well as other types of data) may be stored and transmitted using a variety of media (e.g., computer readable media) in a number of manners.  In some embodiments, hard-wired circuitry or custom hardware may be used in place of, or in combination with, some or all of the software instructions that can implement the processes of various embodiments.  Thus, various combinations of hardware and software may be used instead of software only” (¶ 61); “The term "computer-readable 
Additionally, Yang (US 2006/0019737)(¶ 5, 24), Walker (US 2008/0039190)(¶ 101), Pan (US 2008/0225154), Wilson (US 2010/0151946)(¶ 3), Sklansky (US 6,511,068)(Col. 8:15-24), Crici (US 8,684,807)(Col. 7:20-24) teaches that GUI in 
Nor do the dependent claims 3-13 and 15-21 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  For example, a person using pencil and paper can display or indicate to another user the incrementing of a progressive prize (Claim 21), wherein limitations pertaining to “wherein the incrementing of the progressive prize using the at least one processor includes causing the graphical user interface of the second remote device to display the incremented progressive prize to a corresponding user of the second remote device” (Claim 21) are also recited at a high level of generality (i.e. as a general means of displaying the displaying the results of incrementing the progressive prize), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.    The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
Applicant indicates:
“Applicant respectfully traverses the rejection for the reasons set forth in the previous response.”

Applicant argues:
“With regards to Step 2A of the required 101 analysis, the examiner asserts that the claimed abstract idea recites instructions for a dealer to follow when interacting with players during a coin-toss game, and thus "suggests rules or instructions for interacting or interactions between people." 
This assertion is inaccurate. The claims are directed toward the interactions between three devices (at least one processor and a first and second remote device). Further the claims describe how the interactions between the three devices result in updates to a prize stored in the at least one processor and updates to graphical user interfaces on at least the second remote device. Theses are not steps that can be performed by a human, nor does the claim direct the steps to be performed by a human. As such, the claims cannot be considered to be "certain methods of organizing human activity" and are not directed to an abstract idea.”
The examiner respectfully disagrees and reiterates that the limitations relate to the abstract idea of receiving a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from a first user (first remote device), receiving a first set of binary outcomes of the plurality of binary events; determining whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity, providing an indication or indicating to the first user (first remote device) that the first 
The claimed limitations cover fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of “by at least one processor”.  That is, other than by reciting “by at least one processor” nothing in the claim element precludes the limitations to be performed via fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  In this case the steps set forth in the method and apparatus recite receiving, receiving (including a wager), receiving; determining, incrementing, transmitting, indicating/displaying, receiving, detecting (including a wager); receiving; determining, transmitting, indicating/display, determining instructions that a dealer/user would follow when interacting with two players during, for example, a coin toss game as described in the applicants specification (¶ 306-309).  The claimed abstract idea recites instructions for a dealer to follow when interacting with players during a coin-toss game; and, thus suggest following rules or instructions for interacting or interactions between people.
The interactions between three devices, as applicant suggests, pertains to generic devices that results in updates to a prize stored in the at least one processor 
Applicant argues:
“Furthermore, with regards to step 2B, the examiner asserts that the claims do not implement the judicial exception into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea... and/or generally links the use of the judicial exception to ap articular technology or field of use." 
As discussed above, the claims do not simply generically connect an abstract idea to computers. Rather, the claims define a specific technological system including two remote devices and a central processor, with each of the remote devices including a graphical user interface displaying the information to a user. As the claims are directed to a specific specialized system, and not generically to "a computer", the claims integrate the alleged abstract idea into a practical application. 
Even further still, the claims are not a generic attempt to broadly capture the alleged abstract idea. Rather, the claims include specific steps, at least a portion of which must occur in a specific 
	The examiner respectfully disagrees.  The two remote devices including corresponding graphical user interfaces for displaying information to the user and central processor (server) are generic components or recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea (see reasons as noted above).
	In regards to “a specific order, as well as numerous defining details (e.g. incrementing a progressive prize, displaying a graphical user interface on each of the remote devices, etc.) that limit the alleged abstract idea to a specific implementation in a specific structure. As the claims do not broadly attempt to capture the entirety of the alleged abstract idea, and integrate the alleged abstract idea into a specific technological environment”, the examiner contends that the judicial exception is not integrated into a practical application because the claimed invention, even when considering the specific order or structure, merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.

Lastly, the applicant suggests:
“Applicant respectfully submits that the amendments to the claims, in addition to the previous amendments and previously submitted remarks, show that the invention is non- Abstract under 35 U.S.C. 101 - insofar as the amendments are directed to computer-based algorithmic processes for determining eligibility to access a jackpot (e.g., detecting that a threshold value is reached, and determining whether a historic record of contribution to the pot is extant). Thus, applicant believes the claims recite "an additional element" beyond the alleged Abstract Idea, insofar as the amended subject matter is not centered on mere execution of a game. 

Accordingly, entry of the amendments and reconsideration of the rejection are respectfully requested.”
The examiner contends that such an argument appears to reflect the newly added Claim 22, wherein Claim 22 is non-elected for reasons as indicated above.
However, the examiner notes that the limitations of Claim 2 and 14 pertaining to, in summary, at least one processor determining based on detecting the submission of the second numeric quantity is not received prior to the receiving of the second selection of binary outcomes, determining that the second remote device is ineligible to access the progressive prize has been addressed in the above 101 rejection. 
At least based on the above, the 101 rejection is maintained and clarified herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715